DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Examiner considers WO 2009058040 A1 to Pais De Faria to be the most relevant piece of prior art because it teaches a centrifugal impact transmission comprising a drive shaft having a plurality of rotors, a parallel driven shaft with a plurality of arms corresponding to the plurality of rotors, each arm comprising a mass, and wherein rotation of the arms causes the mass to impact the levers which causes rotation of the driven shaft through a one-way clutch. The apparatus of Pais De Faria differs from that of the claimed apparatus in that the arms are not connected to the rotor through a joint and each lever is not connected to an adjacent lever through a rocker. The prior art of record does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claimed invention.  Further, there was no cogent reasoning elsewhere available to one of ordinary skill that was unequivocally independent of improper hindsight of applicant's invention and that would have led one of ordinary skill in the art at as of the effective filing date to modify the prior art to obtain the applicant' s invention.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658